PER CURIAM.
Appellant Ramon Rodriguez seeks a new trial based on the trial court’s denial of his motion to suppress, alleged ineffective assistance of counsel, and concealment of material facts by a juror. We affirm.
Under the circumstances of the present case, appellant’s claim of ineffective assistance of counsel is properly before us on direct appeal. Whitaker v. State, 433 So.2d 1352, 1353 (Fla. 3d DCA 1983). The appellant’s claim is based on his attorney’s failure to renew his objection to the introduction of evidence at trial which had previously been the subject of a denied motion to suppress. The motion to suppress was correctly denied, and an objection at trial would have been properly overruled. Therefore, we find his claim of ineffective assistance of counsel based on the failure to make a renewed objection without merit. Strickland v. Washington, 466 U.S. 668, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984).
We further find appellant’s contention that a juror concealed a material fact to be baseless. Blaylock v. State, 537 So.2d 1103 (Fla. 3d DCA), review denied, 547 So.2d 1209 (Fla.1989).
Affirmed.